 



GUARANTY
          THIS GUARANTY (this “Guaranty”) is executed as of January 24, 2007 by
LIFE TIME FITNESS, INC., a Minnesota corporation (together with any permitted
successors and assigns, “Guarantor”), for the benefit of GOLDMAN SACHS
COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership, having an
address at 600 East Las Colinas Boulevard, Suite 450, Irving, Texas 75039
(together with its successors and assigns, “Lender”).
W I T N E S S E T H
          WHEREAS, Lender has agreed to make a loan (the “Loan”) to LTF CMBS I,
LLC, a Delaware limited liability company, (“Borrower”), in the original
principal amount of $105,000,000 (the “Loan Amount”), pursuant to that certain
Loan Agreement, dated as of the date hereof, by and between Borrower and Lender
(the “Loan Agreement”);
          WHEREAS, to evidence the Loan, Borrower has executed and delivered to
Lender a promissory note, dated as of the date hereof, in the original principal
amount of the Loan Amount (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), and Borrower
has or will become indebted, and may from time to time become further indebted,
to Lender with respect to the Loan;
          WHEREAS, Lender requires as a condition to making the Loan that
Guarantor agrees to unconditionally guaranty for the benefit of Lender and its
successors and assigns, the full and timely payment and performance of the
Guaranteed Obligations (as hereinafter defined);
          WHEREAS, Guarantor directly and/or indirectly owns an interest in
Borrower and will derive substantial economic benefit from the making of the
Loan by Lender to Borrower; and
          WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in
order to induce Lender to make the Loan.
          NOW, THEREFORE, to induce Lender to make the Loan to Borrower and in
consideration for the substantial benefit Guarantor will derive from the making
of the Loan and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
          1.1 Guaranty of Obligations. Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Lender the full and timely payment and
performance of all of the Guaranteed Obligations as and when the same shall be
due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

1



--------------------------------------------------------------------------------



 



          1.2 Definitions of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means all obligations and liabilities of Borrower
pursuant to Section 9.19 of the Loan Agreement.
          1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and not a guaranty of collection. No exculpatory
language contained in any of the other Loan Documents shall in any event or
under any circumstances modify, qualify or affect the personal recourse
obligations and liabilities of Guarantor hereunder. This Guaranty may not be
revoked by Guarantor and shall continue to be effective with respect to the
Guaranteed Obligations arising or created after any attempted revocation by
Guarantor and, if Guarantor is a natural person, after Guarantor’s death, in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs. It is the intent of Guarantor and
Lender that the obligations and liabilities of Guarantor hereunder are absolute
and unconditional under any and all circumstances and that so long as any
portion of the Indebtedness shall be outstanding, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence (including, without limitation, the fact that at any time or from
time to time the Indebtedness or the Guaranteed Obligations may be increased or
reduced) which might, but for the provisions of this Guaranty, be deemed a legal
or equitable discharge or release of Guarantor. This Guaranty may be enforced by
Lender and any subsequent holder of the Note or any part thereof and shall not
be discharged by the assignment or negotiation of all or any part of the Note.
          1.4 Joint and Several Liability. Notwithstanding anything to the
contrary, if Guarantor is comprised of more than one Person, the obligations and
liabilities of each such Person under this Guaranty shall be joint and several.
          1.5 Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off, offset, claim or defense of any kind or nature which
Borrower, Guarantor or any other Person has or may hereafter have against Lender
or against payment of the Indebtedness or the Guaranteed Obligations, whether
such set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise.
          1.6 No Duty to Pursue Others; No Duty to Mitigate. It shall not be
necessary for Lender (and Guarantor hereby waives any rights which Guarantor may
have to require Lender) to take any action, obtain any judgment or file any
claim prior to enforcing this Guaranty, including, without limitation, to
(i) institute suit or otherwise enforce Lender’s rights, or exhaust its
remedies, against Borrower or any other Person liable on all or any part of the
Indebtedness or the Guaranteed Obligations, or against any other Person,
(ii) enforce Lender’s rights, or exhaust any remedies available to Lender,
against any collateral which shall ever have been given to secure all or any
part of the Indebtedness or the Guaranteed Obligations, (iii) join Borrower or
any other Person liable on the Guaranteed Obligations in any action seeking to
enforce this Guaranty or (iv) resort to any other means of obtaining payment of
the all or any part of the Indebtedness or the Guaranteed Obligations. Lender
shall not be required to mitigate damages or take any other action to reduce,
collect or enforce the Guaranteed Obligations.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

2



--------------------------------------------------------------------------------



 



          1.7 Payment by Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid or performed when due, whether at
demand, maturity, acceleration or otherwise, Guarantor shall, immediately upon
demand by Lender and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due thereon to Lender. Amounts not
paid when due hereunder shall accrue interest at the Default Rate, unless such
amounts already include interest at the Default Rate pursuant to the terms of
the other Loan Documents. Such demands may be made at any time coincident with
or after the time for payment of all or any part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different
Guaranteed Obligations.
          1.8 Application of Payments. If, at any time, there is any
Indebtedness or obligations of Borrower to Lender which is not guaranteed by
Guarantor, Lender, without in any manner impairing its rights hereunder, may, at
its option, apply all amounts realized by Lender from any collateral or security
held by Lender first to the payment of such unguaranteed Indebtedness or
obligations, with the remaining amounts, if any, to then be applied to the
payment of the Indebtedness or obligations guaranteed by Guarantor.
          1.9 Waivers.
          (a) Guarantor hereby assents to all of the terms and agreements
heretofore or hereafter made by Borrower with Lender (including, without
limitation, the provisions of the Loan Documents) and hereby waives diligence,
presentment, protest, demand on Borrower for payment or otherwise, filing of
claims, requirement of a prior proceeding against Borrower and all notices
(other than notices expressly provided for hereunder or required to be delivered
under applicable law), including, without limitation, notice of:
     (i) the acceptance of this Guaranty;
     (ii) the present existence or future incurring of all or any part of the
Indebtedness, or any future change to the time, manner or place of payment of,
or in any other term of all of any part of the Indebtedness or the Guaranteed
Obligations;
     (iii) any amendment, modification, replacement or extension of any of the
Loan Documents;
     (iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other documents arising under the Loan Documents or in connection with the
Property;
     (v) Lender’s transfer, participation, componentization or other disposition
of all or any part of the Loan or this Guaranty, or an interest therein;
     (vi) the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

3



--------------------------------------------------------------------------------



 



     (vii) any protest, proof of non-payment or default by Borrower, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Indebtedness or the
Guaranteed Obligations;
     (viii) the obtaining or release of any guaranty or surety agreement,
pledge, assignment or other security for the Indebtedness or the Guaranteed
Obligations, or any part thereof; or
     (ix) any other action at any time taken or omitted to be taken by Lender
generally and any and all demands and notices of every kind in connection with
this Guaranty, the other Loan Documents and any other documents or agreements
evidencing, securing or relating to the Indebtedness or the Guaranteed
Obligations, or any part thereof.
          (b) Guarantor hereby waives any and all rights it may now or hereafter
have to, and covenants and agrees that it shall not at any time, insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
and all appraisal, valuation, stay, extension, marshaling-of-assets or
redemption laws, or right of homestead or exemption, whether now or at any time
hereafter in force, that may delay, prevent or otherwise affect the performance
by Guarantor of its obligations under, or the enforcement by Lender of, this
Guaranty. Guarantor hereby further waives any and all rights it may now or
hereafter have to, and covenants and agrees that it shall not, set up or claim
any defense, counterclaim, cross-claim, set-off, offset, right of recoupment or
other objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by Lender
hereunder, except for the defense of the actual timely performance of the
Guaranteed Obligations hereunder.
          (c) Guarantor specifically acknowledges and agrees that the waivers
made by it in this Section and in the other provisions of this Guaranty are of
the essence of the Loan transaction and that, but for this Guaranty and such
waivers, Lender would not make the Loan to Borrower.
          1.10 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained herein, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other Person liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty until such time as all of
the Guaranteed Obligations have been satisfied in full and beyond the final date
that Lender may be required to disgorge any payment of the principal of or
interest under the Note or any other amount payable by the Borrower under the
Loan Documents upon the insolvency, bankruptcy or reorganization of the
Borrower.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

4



--------------------------------------------------------------------------------



 



          1.11 Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at
any time all or any part of any payment at any time received by Lender from, or
on behalf of, Borrower or Guarantor under or with respect to this Guaranty is
held to constitute a Preferential Payment (as defined in Section 4.2), or if
Lender is required to rescind, restore or return all or part of any such payment
or pay the amount thereof to another Person for any reason (including, without
limitation, the insolvency, bankruptcy reorganization, receivership or other
debtor relief law or any judgment, order or decision thereunder), then the
Guaranteed Obligations hereunder shall, to the extent of the payment rescinded,
restored or returned, be deemed to have continued in existence notwithstanding
such previous receipt by Lender, and the Guaranteed Obligations hereunder shall
continue to be effective or reinstated, as the case may be, as to such payment
as though such previous payment to Lender had never been made.
          1.12 Exculpation. No member of or any agent, employee, officer,
manager, director, governor or affiliate (other than Guarantor, as set forth
herein and/or in the Loan Agreement) of Borrower or of Guarantor shall be
personally liable to repay the Loan or any amount due thereunder or perform any
obligations of Borrower or Guarantor under the Loan Documents.
ARTICLE II
EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS
          2.1 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) or defenses which Guarantor might otherwise have
as a result of or in connection with any of the following:
          (a) Modifications. Any change in the time, manner or place of payment
of all or any part of the Indebtedness or the Guaranteed Obligations, or in any
other term thereof, or any renewal, extension, increase, alteration,
rearrangement, amendment or other modification to any provision of any of the
Loan Documents or any other document, instrument, contract or understanding
between Borrower and Lender or any other Person pertaining to the Indebtedness
or the Guaranteed Obligations.
          (b) Adjustment. Any adjustment, indulgence, forbearance, waiver,
consent or compromise that Lender might extend, grant or give to Borrower,
Guarantor or any other Person with respect to any provision of this Guaranty or
any of the other Loan Documents.
          (c) Condition of Borrower or Guarantor. Borrower’s or Guarantor’s
voluntary or involuntary liquidation, dissolution, sale of all or substantially
all of their respective assets and liabilities, appointment of a trustee,
receiver, liquidator, sequestrator or conservator for all or any part of
Borrower’s or Guarantor’s assets, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, consolidation, merger arrangement,
composition,
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

5



--------------------------------------------------------------------------------



 



readjustment or the commencement of any other similar proceedings affecting
Borrower or Guarantor or any of the assets of either of them, including, without
limitation, (A) the release or discharge of Borrower from the payment and
performance of its obligations under any of the Loan Documents by operation of
law or (B) the impairment, limitation or modification of the liability of
Borrower, its partners or Guarantor, or of any remedy for the enforcement of
Lender’s rights, under this Guaranty or any of the other Loan Documents,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
of law or from the decision in any court.
          (d) Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Loan Documents, or of any other document or agreement executed in
connection with the Indebtedness or the Guaranteed Obligations for any reason
whatsoever, including, without limitation, the fact that (i) the Indebtedness or
the Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Indebtedness or the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Loan Documents or any other document or agreement executed in
connection with the creating of the Indebtedness or the Guaranteed Obligations,
or any part thereof, acted in excess of their authority, (iv) the Indebtedness
or the Guaranteed Obligations, or any part thereof, violates applicable usury
laws, (v) Borrower or Guarantor has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Indebtedness or the
Guaranteed Obligations wholly or partially uncollectible, (vi) the creation,
performance or repayment of the Indebtedness or the Guaranteed Obligations, or
any part thereof (or the execution, delivery and performance of any document or
instrument representing the Indebtedness or the Guaranteed Obligations, or any
part thereof, or executed in connection with the Indebtedness or the Guaranteed
Obligations, or given to secure the repayment of the Indebtedness or the
Guaranteed Obligations, or any part thereof), is illegal, uncollectible, legally
impossible or unenforceable or (vii) any of the Loan Documents or any other
document or agreement executed in connection with the Indebtedness or the
Guaranteed Obligations, or any part thereof, has been forged or otherwise are
irregular or not genuine or authentic.
          (e) Release of Obligors. Any compromise or full or partial release of
the liability of Borrower or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Loan Documents.
          (f) Release of Collateral; Other Collateral. Any release, surrender,
exchange, subordination, deterioration, waste, loss or impairment by Lender
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of, or failure to perfect or obtain protection of, any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Indebtedness or the
Guaranteed Obligations; or the taking or accepting of any other security,
collateral or guaranty or other assurance of payment for all or any part of the
Indebtedness or the Guaranteed Obligations.
          (g) Offset. Any existing or future right of set-off, offset, claim,
counterclaim or defense of any kind or nature against Lender or any other
Person, which may be available to or asserted by Guarantor or Borrower.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

6



--------------------------------------------------------------------------------



 



          (h) Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Borrower
under any of the Loan Documents or Guarantor under this Guaranty.
          (i) Event of Default. The occurrence of any Event of Default or any
potential Event of Default under any of the Loan Documents, whether or not
Lender has exercised any of its rights and remedies under the Loan Documents
upon the happening of any such Event of Default or potential Event of Default.
          (j) Actions Omitted. The absence of any action to enforce any of
Lender’s rights under the Loan Documents or available to Lender at law, equity
or otherwise, to recover any judgment against Borrower or to enforce a judgment
against Borrower under any of the Loan Documents.
          (k) Other Circumstances. Any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and Lender that
the liability of Guarantor hereunder shall be direct and immediate and that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
          2.2 Indebtedness or Other Obligations of Guarantor. If Guarantor is or
becomes liable for any Indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty such liability shall not be in any manner
impaired or affected by this Guaranty and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any right or remedy under any other instrument or at law
or in equity, including the making of multiple demands hereunder. Further,
without in any way diminishing or limiting the generality of the foregoing, it
is specifically understood and agreed that this Guaranty is given by Guarantor
as an additional guaranty to any and all guarantees as may heretofore have been
or may hereafter be executed and delivered by Guarantor in favor of Lender,
whether relating to the obligations of Borrower under the Loan Documents or
otherwise, and nothing herein shall ever be deemed to replace or be in-lieu of
any other such previous or subsequent guarantees.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          3.1 Representations and Warranties. To induce Lender to enter into the
Loan Documents and extend credit to Borrower, Guarantor hereby represents and
warrants to Lender that, on the date hereof and during the duration of this
Guaranty:
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

7



--------------------------------------------------------------------------------



 



          (a) Due Formation, Authorization and Enforceability. Guarantor is duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, and has full power and legal
right to execute and deliver this Guaranty and to perform under this Guaranty
and the transactions contemplated hereunder. Guarantor has taken all necessary
action to authorize the execution, delivery and performance of this Guaranty and
the transactions contemplated hereunder. This Guaranty has been duly authorized,
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms.
          (b) Benefit to Guarantor. Guarantor hereby acknowledges that Lender
would not make the Loan but for the personal liability undertaken by Guarantor
under this Guaranty. Guarantor (i) is an affiliate of Borrower, (ii) is the
owner of direct and/or indirect interest in Borrower, (iii) has received, or
will receive, direct and/or indirect benefit from the making of the Loan to
Borrower and (iv) has received, or will receive, direct and/or indirect benefit
from the making of this Guaranty with respect to the Guaranteed Obligations.
          (c) Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral granted, or
intended to be granted, as security for the Indebtedness or the Guaranteed
Obligations; provided, however, Guarantor is not relying on such financial
condition or such collateral as an inducement to enter into this Guaranty.
          (d) No Representation by Lender. Neither Lender nor any other Person
has made any representation, warranty or statement to Guarantor or to any other
Person in order to induce the Guarantor to execute this Guaranty.
          (e) Solvency. Guarantor has not entered into this Guaranty with the
actual intent to hinder, delay or defraud any creditor. Guarantor received
reasonably equivalent value in exchange for the Guaranteed Obligations. As of
the date hereof, and after giving effect to the this Guaranty and the contingent
obligations evidenced hereby, Guarantor (i) is, and will, immediately following
the making of the Loan and this Guaranty, be solvent, (ii) has separate assets,
the fair saleable value of which exceeds and will, immediately following the
making of the Loan and this Guaranty, exceed its separate total liabilities and
debts, including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities and (iii) has separate assets which do not, and will not,
immediately following the making of the Loan and this Guaranty, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Guarantor does not intend to, nor does Guarantor believe that
it will, incur liabilities or debts (including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities) beyond its
ability to satisfy such liabilities and debts as they mature.
          (f) No Conflicts. The execution and delivery of this Guaranty by
Guarantor, and the performance of transactions contemplated hereunder do not and
will not (i) conflict with or violate any Legal Requirements or any governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Laws) affecting
Guarantor or any of its assets or property, (ii) conflict with, result in a
breach of, or constitute a default (including any circumstance or event which
would be a default but for the lack of due notice or lapse of time or both)
under any of the terms, conditions
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

8



--------------------------------------------------------------------------------



 



or provisions of any of Guarantor’s organizational documents or any agreement or
instrument to which Guarantor is a party, or by which Guarantor or its assets or
property are bound or (iii) result in the creation or imposition of any Lien on
any of Guarantor’s assets or property.
          (g) Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor’s knowledge after due and diligent
inquiry, threatened against Guarantor in any court or by or before any other
Governmental Authority, in each case, which might have consequences that would
materially and adversely affect the performance of Guarantor’s obligations and
duties under this Guaranty. There are no outstanding or unpaid judgments against
Guarantor.
          (h) Consents. No consent, approval, authorization, order or filings of
or with any court or Governmental Authority is required for the execution,
delivery and performance by Guarantor of, or compliance by Guarantor with, this
Guaranty or the consummation of the transactions contemplated hereunder, other
than those which have been obtained by Guarantor.
          (i) Compliance. Guarantor is not in default or violation of any
regulation, order, writ, injunction, decree or demand of any Governmental
Authority, the violation or default of which might have consequences that would
materially and adversely affect the condition (financial or otherwise) or
business of Guarantor or might have consequences that would materially and
adversely affect its performance hereunder.
          (j) Financial Information. All financial data that have been delivered
to Lender with regard to Guarantor (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of
Guarantor as of the date of such reports and (iii) have been prepared in
accordance with GAAP throughout the periods covered, except as may be explicitly
disclosed therein.
          (k) No Defenses. This Guaranty and the obligations of Guarantor
hereunder are not subject to, and Guarantor has not asserted, any right of
rescission, offset, counterclaim, cross-claim, recoupment or affirmative or
other defense of any kind and neither the operation of any of the terms of this
Guaranty nor the exercise of any right hereunder will render the Guaranty
unenforceable in whole or in part.
          (l) Tax Filings. Guarantor has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all
federal, state and local taxes, charges and assessments payable by Guarantor.
Guarantor reasonably believes that its tax returns properly reflect the incomes
and taxes of Guarantor for the periods covered thereby.
          (m) No Bankruptcy Filing. Guarantor is not a debtor in any state or
federal bankruptcy, insolvency or similar proceeding. Guarantor is contemplating
neither the filing of a petition under any state or federal bankruptcy or
insolvency laws nor the liquidation of its assets or property and Guarantor does
not have any knowledge (after due and diligent inquiry) of any Person
contemplating the filing of any such petition against it.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

9



--------------------------------------------------------------------------------



 



          (n) No Change in Facts or Circumstances; Full and Accurate Disclosure.
There has been no material adverse change in any condition, fact, circumstance
or event, and there is no fact or circumstance presently known to Guarantor
which has not been disclosed to Lender, in each case that would make the
financial statements or other documents submitted in connection with the Loan or
this Guaranty inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects, or might have
consequences that would materially and adversely affect, Guarantor or its
business, operations or conditions (financial or otherwise).
          (o) Embargoed Person. To the best of Guarantor’s knowledge, after due
and diligent inquiry (i) none of the funds or other assets of Guarantor
constitute property of, or are beneficially owned, by any Embargoed Person;
(ii) no Embargoed Person has any interest of any nature whatsoever in Guarantor
(whether directly or indirectly) and (iii) none of the funds of Guarantor have
been derived from any unlawful activity. Notwithstanding anything to the
contrary contained herein, the representations and warranties contained in this
subsection shall survive in perpetuity.
          (p) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Guarantor, and to the best of Guarantor’s knowledge after due
and diligent inquiry, each Person owning an interest in Guarantor: (a) is not
currently identified on the OFAC List and (b) is not a Person with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of any Legal Requirement.
Guarantor has implemented procedures, and will consistently apply such
procedures throughout the term of the Loan and the existence of this Guaranty,
to ensure the foregoing representations and warranties remain true and correct
during the term of the Loan and the existence of this Guaranty.
          (q) Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE IV
SUBORDINATION OF CERTAIN INDEBTEDNESS
          4.1 Subordination of Guarantor’s Conditional Rights. As used herein,
the term “Guarantor’s Conditional Rights” shall mean all rights and claims of
Guarantor for subrogation, reimbursement, exoneration, contribution or
indemnification, any right to participate in any claim or remedy of Lender
against Borrower or any security or collateral which Lender now has or may
hereafter acquire, whether or not such claim, remedy or right arises in equity
or under contract, statute (including the Bankruptcy Code or any successor or
similar statute) or common law, by any payment made hereunder, including,
without limitation, the right to take or receive from Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights, against Borrower,
as a result of Guarantor’s payment of all or any portion of the Guaranteed
Obligations.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

10



--------------------------------------------------------------------------------



 



          4.2 Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty on account
of any of the Guarantor’s Conditional Rights and either (i) such amount is paid
to Guarantor at any time when any part of the Indebtedness or the Guaranteed
Obligations shall not have been paid or performed in full or, (ii) regardless of
when such amount is paid to Guarantor, any payment made by, or on behalf of,
Borrower to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Lender or paid over to a
trustee, receiver or any other Person, whether under any bankruptcy act or
otherwise (such payment, a “Preferential Payment”), then such amount paid to
Guarantor shall be held in trust for the benefit of Lender and shall forthwith
be paid to Lender to be credited and applied upon the Indebtedness or the
Guaranteed Obligations, whether matured or unmatured, in such order as Lender,
in its sole and absolute discretion, shall determine. To the extent that any of
the provisions of this Article 4 shall not be enforceable, Guarantor agrees that
until such time as the Indebtedness and the Guaranteed Obligations have been
paid and performed in full and the period of time has expired during which any
payment made by Borrower to Lender may be determined to be a Preferential
Payment, all of the Guarantor’s Conditional Rights, to the extent not validly
waived, shall be subordinate to Lender’s right to full payment and performance
of the Indebtedness and the Guaranteed Obligations and Guarantor shall not
enforce any of the Guarantor’s Conditional Rights during such period.
ARTICLE V
MISCELLANEOUS
          5.1 Lender’s Benefit; No Impairment of Loan Documents. This Guaranty
is for the benefit of Lender and its successors and assigns and nothing
contained herein shall impair, as between Borrower and Lender, the obligations
of Borrower under the Loan Documents. Lender and its successors and assigns
shall have the right to assign, in whole or in part, this Guaranty and the other
Loan Documents to any Person and to participate all or any portion of the Loan,
including, without limitation, any servicer or trustee in connection with a
Securitization.
          5.2 Successors and Assigns; Binding Effect. This Guaranty shall be
binding upon Guarantor and its heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law. Notwithstanding anything to the contrary herein, Guarantor may
in no event delegate or transfer its obligations under, or be released from,
this Guaranty, except in accordance with the terms of the Loan Agreement and
this Guaranty.
          5.3 Borrower. The term “Borrower” as used herein shall include any new
or successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Borrower or any interest in Borrower.
          5.4 Costs and Expenses. If Guarantor should breach or fail to timely
perform any provision of this Guaranty, Guarantor shall, immediately upon demand
by Lender, pay to Lender any and all reasonable costs and expenses (including
court costs and reasonable attorneys’ fees and expenses) incurred by Lender in
connection with the enforcement hereof or the preservation of Lender’s rights
hereunder. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

11



--------------------------------------------------------------------------------



 



          5.5 Not a Waiver; No Set-Off. The failure of any party to enforce any
right or remedy hereunder, or to promptly enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against
such party, nor excuse any other party from its obligations hereunder, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Guaranty, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount. Lender shall not be required to mitigate damages or take any
other action to reduce, collect or enforce any of the Indebtedness or the
Guaranteed Obligations. No set-off, counterclaim (other than compulsory
counterclaims), reduction, diminution of any obligations or any defense of any
kind or nature which Guarantor has or may hereafter have against Borrower or
Lender shall be available hereunder to Guarantor.
          5.6 PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.
          5.7 No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.
          5.8 Separate Remedies. Each and all of Lender’s rights and remedies
under this Guaranty and each of the other Loan Documents are intended to be
distinct, separate and cumulative and no such right or remedy herein or therein
mentioned is intended to be in exclusion of or a waiver of any other right or
remedy available to Lender.
          5.9 Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          5.10 Number and Gender. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

12



--------------------------------------------------------------------------------



 



specified, the words “hereof,” “herein,” “hereby,” “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision, article, section or other subdivision
of this Guaranty. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms and
the singular form of nouns and pronouns shall include the plural and vice versa.
          5.11 Headings. The Section headings in this Guaranty are included in
this Guaranty for convenience of reference only and shall not constitute a part
of this Guaranty for any other purpose.
          5.12 Recitals. The recitals and introductory paragraphs of this
Guaranty are incorporated herein, and made a part hereof, by this reference.
          5.13 Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
          5.14 Notices. All notices, consents, approvals and requests required
or permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section). A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.

     
     If to Lender:
  Goldman Sachs Commercial Mortgage Capital, L.P.
 
  600 East Las Colinas Boulevard, Suite 800
 
  Irving, Texas 75039
 
  Attention: Michael Forbes
 
  Facsimile: (972) 368-3499
 
   
     and to:
  Goldman Sachs Commercial Mortgage Capital, L.P.
 
  600 East Las Colinas Boulevard, Suite 450
 
  Irving, Texas 75039
 
  Attention: General Counsel
 
  Facsimile: (972) 830-7698
 
   
     with a copy to:
  Kroll McNamara Evans & Delehanty, LLP
 
  29 South Main Street
 
  West Hartford, Connecticut 06107
 
  Attention: Garrett Delehanty, Esq.
 
  Facsimile No.: (860) 561-7075

Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

13



--------------------------------------------------------------------------------



 



     
     If to Guarantor:
  Life Time Fitness, Inc.
 
  6442 City West Parkway
 
  Eden Prairie, Minnesota 55344
 
  Attention: Treasurer
 
  Facsimile No.: (952) 947-0099
 
   
     with a copy to:
  Faegre & Benson LLP
 
  2200 Wells Fargo Center
 
  90 South Seventh Street
 
  Minneapolis, Minnesota 55402
 
  Attention: Scott A. Anderegg, Esq.

          5.15 GOVERNING LAW. (A) THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA.
          (B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF MINNESOTA) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN MINNESOTA. GUARANTOR HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM AND (ii) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
          5.16 TRIAL BY JURY. GURANTOR, TO THE FULLEST EXTENT THAT IT MAY
LAWFULLY DO SO, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
          5.17 Brokers and Financial Advisors. Guarantor hereby represents that
none of Borrower, Guarantor or any of their respective affiliates has dealt with
any financial advisors, brokers, underwriters, placement agents, agents or
finders other than RBC Capital Advisors, Inc., in connection with the
transactions contemplated by this Agreement and/or the other Loan
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

14



--------------------------------------------------------------------------------



 



Documents. Guarantor agrees to indemnify and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower, Guarantor or any of their respective affiliates in
connection with the transactions contemplated in this Agreement and/or the other
Loan Documents. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.
          5.18 Joint and Several Liability. If Guarantor is comprised of more
than one Person, the obligations and liabilities of each such Person hereunder
are joint and several.
[No Further Text on this Page; Signature Page Follows]
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Guaranty all as
of the day and year first above written.

                  GUARANTOR:           LIFE TIME FITNESS, INC.,         a
Minnesota corporation    
 
           
 
  By:        
 
         
 
  Name:        
 
           
 
  Title:        
 
           

(Signature page to Guaranty)
Goldman Sachs Commercial Mortgage Capital, L.P.
Guaranty
Lifetime Fitness Portfolio

